DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Regarding Claims 1-20: Considering Prong 1 of the 101 analysis, the claims 1, 11 and 18  recites mathematical concepts that is used to” .  joint space-time spectral estimation, to determine a joint space-time spectral estimate (P) for a wideband spectrum: apply a random time delay (tn) to received signals for each channel of a plurality of receive channels to generate time-delayed signals for each receive channel; sample the time-delayed signals for each receive channel to generate time- delayed samples (Xn); form array manifold vectors based on the random time delays and position of each antenna element in an array of antenna elements; and determine an inverse (Q) of the joint-space time spectral estimate (P) by projecting the array manifold vectors through a mixing matrix (M), the mixing matrix (M) based on the time-delayed samples (Xn), wherein the joint space-time spectral estimate (P) comprises spatial and temporal properties of the wideband spectrum.”. Considering Prong 1 of the 101 analysis, the limitations in claims 1, 11 and 18 recite an abstract idea, in particular a mathematical concepts, a set of concepts that may be performed mathematical calculation base result.    
Thus, the claims recite a set of mathematical algorithm steps. Which for the Prong 1  of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claims do not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical formulation steps based result, there is no the additional element  in the claims and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the  a system, processing circuitry, memory represents the implementation of the abstract idea on a computer using generic computer processing components and memory.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.  
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use, without reciting a particular technological process which was being improved.)    There is no context provided in the claims which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 2, 4-10, 12, 14-17 and 19 recite further details of abstract idea of mathematical concepts. Therefore, Dependent Claims   2-10, 12-17 and 19 recite further details of abstract idea of mathematical concepts as cited in Claims 1, 11 and 18, without any practical application and inventive concepts and thus Claims are ineligible. However, Claims 3, 13 and  20 recite  limitations which is significantly more than the abstract idea and paten eligible. 

Allowable Subject Matter
Claims 1- 20  would be allowable overcome all the 101 rejection as cited above. 
the following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 11  and 18, the closest prior art Wei teaches embedding topic modeling.
The subject matter of claim would be allowable because the closest prior art (see attached PTO-892 and IDS) fails to disclose or render obvious the limitations of sample the time-delayed signals for each receive channel to generate time- delayed samples (Xn); form array manifold vectors based on the random time delays and position of each antenna element in an array of antenna elements; and determine an inverse (Q) of the joint-space time spectral estimate (P) by projecting the array manifold vectors through a mixing matrix (M), the mixing matrix (M) based on the time-delayed samples (Xn), wherein the joint space-time spectral estimate (P) comprises spatial and temporal properties of the wideband spectrum.
Remaining Claims are also allowable due to dependence over allowed claim if overcome current 101 rejection.
Conclusion
The prior art also made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Roovers et al. (US 10,379,215) disclose a method for localizing a wireless node includes synchronizing a respective time reference of a plurality of wideband spectrum-sensing units and a master transceiver. A sensing location of each wideband spectrum-sensing unit is stored in a first memory. Each wideband spectrum-sensing unit stores in a second memory a plurality of time-limited samples of a transmission received from a slave transceiver. The time limit of the transmission is determined by the master transceiver, receiving the transmission. The samples from the second memory are correlated with a corresponding plurality of reconstructed samples stored in the first memory to form a respective power delay profile for each of the of the wideband spectrum-sensing units. A slave location of the slave transceiver is determined by applying a Time Difference Of Arrival method to the respective power delay profiles.
b) Bolstad et al. (US2018/0083816) disclose a spectrum shortage motivated the United States Federal Communications Commission (FCC) to take steps towards releasing multiple new spectral bands and re-purposing some under-used spectral bands for dynamic spectrum sharing. Currently, actual utilization of the spectrum is sparse, with large swaths of spectrum in the gigahertz (GHz) range remaining underutilized. Dynamic sharing can more efficiently use these spectral bands by making these bands accessible to many different types of wireless services. For example, multiple ultra-wideband links can share the same wideband spectrum by using orthogonal time-hopping codes for time-modulated systems, or orthogonal pulses and orthogonal codes for fast-pulse-based systems.
c) Aytur et al. (US 2007/0064744) disclose ultra-Wideband (UWB) Multi-Band Orthogonal Frequency Division Multiplex (MB-OFDM) systems transmit packets of OFDM symbols over multiple frequency sub-bands that are part of a wideband spectrum. Such wideband spectrums typically provide transmission rates up to 480 Mbps. However, given the increase in bandwidth-intensive traffic, such as data and video traffic, systems and methods for providing transmission rates greater than 480 Mbps over such spectrums are being developed. Receiving data at such high data rates in UWB MB-OFDM systems, however, may require improved techniques of frame synchronization..
d) Szajnowski et al. (US 2005/0122256) disclose M-channel binary component resolver and a bank of filters, arranged in accordance with the present invention, can be used to construct an improved crosslator XL to be employed as a signal processor SP for an object sensing device. A block diagram of a resulting system is depicted in FIG. 6. The system comprises a wideband noise source NS with a flat spectrum, a power amplifier PA, a transmit antenna TA, a receive antenna RA, an input amplifier IA, an M-channel binary component resolver BCRX having the structure shown in FIG. 5, a bank of M filters BOFY having the structure shown in FIG. 3, M signal processors, XL1, XL2, . . . , XLM, and a waveform combiner WFC. Each of the signal processors, or crosslators, XL1, XL2, . . . , XLM may have a structure corresponding t.
e) Gupta (US 9,020,079) disclose a processor, comprising a first data input configured to receive a stream of samples of a first signal having a spectral space, the stream having a data rate of at least 4 GHz; a second data input configured to receive a stream of samples of a second signal; a multitap correlator, configured to receive the first stream of samples and the second stream of samples, and producing at least one correlation output for each respective sequential sample of the first signal received; and a programmable control configured to alter a relationship of the stream of samples of the first signal and the stream of samples of the second signal, to thereby select, under program control, an alterable correlation output.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/           Primary Examiner, Art Unit 2864